In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On October 23, 2009, the court referred this case to a master commissioner for the limited purpose of receiving evidence and stayed all established deadlines for briefing. On June 8, 2010, the parties were ordered to file motions no later than June 18, 2010, regarding the admissibility of the evidence submitted on June 1, 2010.
Upon consideration of relators’ motion to strike respondents’ presentation of evidence, Tabs E-N, the motion is denied.
Upon consideration of relators’ motion to strike the affidavit of Jay Dorsey, the motion is denied.
Upon consideration of respondents’ motion to strike, the motion is granted in part and the following evidence is stricken from the record:
• The Affidavit and Exhibits of Pressley L. Campbell in Response to the DeGroot Affidavit and the Stantec Criticisms; the Affidavit and Exhibits of James R. Moir in Response to the Stantec Reports; and the Affidavit and Exhibits of James R. Moir in Response to the Affidavit of Tadd H. Henson (Relators’ Evid. Vol. 10, Tabs 124 & 125; Relators’ Evid. Vol. 11, Tab 129).
• The Affidavit and Exhibit of Jay H. Gould (Relators’ Evid. Vol. 4, Tab. 101).
• The Affidavit and Exhibits of Martha C. Brewer (Relators’ Evid. Vol. 10, Tab 128).
The remainder of the motion is denied.
Cupp, J., not participating.